DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 	Claims 1-22 remain withdrawn.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blank mold cooling system” (claim 24, line 5).   The word ‘system’ is a generic placeholder for means.  The words ‘blank mold cooling’ is the function which is linked to the generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The MPEP includes the following discussions regarding claim interpretation: 


MPEP 2111.04 II.    CONTINGENT LIMITATIONS
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also MPEP § 2143.03.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kronseder.

23. (Currently Amended) A method of controlling the vertical glass distribution in a stream of glass containers exiting a blow mold

The preamble does not breathe life and meaning to the claim because it does not serve to limit or define any of the required steps.  The MPEP at 2111.02 sets forth Office policy regarding the effect of the preamble.  Also one would understand that a stream of glass containers would have a plurality of vertical glass distributions – one for each container.  Thus control of “the vertical glass distribution” is understood to relate to be a desired outcome of the process.  The distribution of glass of any manufactured glass container can be considered to be controlled.  For example controlled to safely contain a liquid, controlled to be aesthetically pleasing, controlled to meet desired tolerances.  One would understand that commercial glass production models do not have random distribution of glass.  


 providing the blow mold which receives a stream of parisons from a blank mold that forms the parisons from a stream of gobs of glass;

The providing of a blow mold is disclosed at col. 1, line 42 of Kronseder.   One of ordinary skill would understand that the blow mold could be expected to be used to receive a stream of parisons as claimed.  The ‘which receives…” is understood to be an intended use.  There is no requirement of for a step of forming any stream of parisons or any stream of gobs. 

measuring a parison actual temperature of the parisons after the parisons exit the blank mold, wherein measuring a parison actual temperature occurs periodically such that less than all of the parisons that exit the blank mold are measured; 

The measuring step is understood to be contingent upon parisons exiting a blank mold.  The ‘measuring’ occurs after the parisons exit.  However if plural parisons never exit the mold there is no “after the parisons exit”.  The exiting is understood to be optional because the claim does not require a step of exiting.   As indicated in the MPEP at 2111.04: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.


taking a thermal image of each glass container after the glass container exits the blow mold;

The claim 1 invention does not require a container to exit the blow mold, thus no exiting is required.  The taking of the thermal image is understood to be contingent upon exiting; without exiting there is no “after the glass container exits”.  No ‘taking’ is necessary for anticipation because the exiting is not required.  

 extracting, a vertical glass distribution signature indicative of actual vertical glass distribution of each glass container from the thermal image of each glass container;

The extracting is contingent upon a thermal image of a container. Since there is no thermal image in the Kronseder invention the condition precedent for extracting is not met.  The performance of extracting is not required. 

 estimating, with an estimator, a parison estimated temperature for each vertical glass distribution signature that has been extracted based on the vertical glass distribution signature, and further based on a most recently measured parison actual temperature and a parison stretch time, the parison stretch time being the amount of time each parison is permitted to stretch prior to being formed into a glass container;

This limitation does not define over Kronseder because the ‘estimating’ is understood to be contingent upon estimated temperature, distribution signature, an actual temperature and a stretch time. None of these present conditions exist in the Kronseder method and are not required by claim 1 and therefor the performance of ‘estimating’ is not required.

 comparing the parison estimated temperature to a parison set point temperature to determine a parison temperature error;

The ‘comparing’ step is contingent upon the estimated temperature and set point temperature.  Since these precedent temperatures are not present in the Kronseder method the ‘comparing.’ 

 and controlling a blank mold contact time based on the parison temperature error, the blank mold contact time being an amount of time each parison remains in contact with the blank mold.  

This controlling is yet another contingent limitation that does not distinguish over Kronseder because the precedent conditions are not present.  Controlling need not be performed since there is no parison temperature error.


24. (Original) The method of claim 23, further comprising: comparing the blank mold contact time to a blank mold contact time set point to determine a blank mold contact time error; generating a calculated blank mold cooling signal; generating a control signal for controlling a blank mold cooling system, based at least in part on the calculated blank mold cooling signal, the calculated blank mold cooling signal based on the blank mold contact time error.  

The comparing and generating steps are understood to be contingent upon the time, set point, error and signal.  Since these precedent features are not require and not present in Kronseder the comparing and generating need not be performed.


25. (Original) The method of claim 24, wherein the calculated blank mold cooling signal is a calculated blank mold cooling time.  

Neither the signal nor cooling time is required and thus the claim does not define over Kronseder.


26. (Original) The method of claim 25, further comprising: generating a master blank mold cooling time used, at least in part, as a basis for generating the control signal to control the blank mold cooling system, the master blank mold cooling time is: the calculated blank mold cooling time if the calculated blank mold cooling time is between a maximum blank mold cooling time and a minimum blank mold cooling time; the maximum blank mold cooling time if the calculated blank mold cooling time is greater than the maximum blank mold cooling time; or the minimum blank mold cooling time if the calculated blank mold cooling time is less than the minimum blank mold cooling time.  

Claim 26 provides only contingent limitations with none of the precedent conditions being present and thus the claim does not define over Kronseder. 


27. (Original) The method of claim 26, further comprising: sensing a blank mold actual temperature; and adjusting at least one of the maximum blank mold cooling time and the minimum blank mold cooling time periodically based on the blank mold actual temperature.  

Claim 27 provides only contingent limitations with none of the precedent conditions being present and thus the claim does not define over Kronseder. No blank mold is required. 



28. (Original) The method of claim 27, wherein the blank mold actual temperature is measured periodically such that the blank mold actual temperature is not measured each time the blank mold produces a parison.  

Claim 28 provides only contingent limitations with none of the precedent conditions being present and thus the claim does not define over Kronseder. No blank mold is required. 


29. (Original) The method of claim 25, wherein the blank mold includes a plurality of blank mold portions including a first blank mold portion and a second blank mold portion, the first and second blank mold portions forming at least part of at least one blank mold cavity formed by the blank mold, the method further comprising: generating a first blank mold portion cooling time for controlling the blank mold cooling system to cool the first blank mold portion, and a second blank mold portion cooling time for controlling the blank mold cooling system to cool the second blank mold portion, by adding a blank mold portion cooling time bias value to the master blank mold cooling time.  

Claim 29 provides contingent limitations with none of the precedent conditions being present and thus the claim does not define over Kronseder. No blank mold is required. 


30. (Original) The method of claim 29, further comprising: receiving a first blank mold portion actual temperature value and a second blank mold portion actual temperature value; comparing the first and second blank mold portion actual temperature values to determine a first and second blank mold portion actual temperature bias value; comparing the first and second blank mold portion actual temperature bias value to a first and second blank mold portion temperature bias set point to determine a first and second blank mold portion temperature bias error, the first and second blank mold portion temperature bias set point being a desired temperature difference between the first and second blank mold portions; and generating the blank mold portion cooling time bias value based on the first and second blank mold portion temperature bias error.  

The receiving, comparing and generating acts are understood to be contingent upon a blank mold portion and it actual temperature values.  However the claims do not explicitly require a blank mold portion or actual temperatures values.  Since they are not required they are understood to be optional. Since Kronseder does not have any blank mold or any blank mold temperature no receiving, comparing or generating acts are necessarily performed by the method.


31. (Currently Amended) The method of clam 30, generating the blank mold portion cooling time bias value includes generating an array of blank mold portion bias values.  

Likewise the generating of claim 31 are understood to be contingent upon the presence of a blank mold portion.  Since the precedent condition of a blank mold portion is not required and not present in Kronseder no generating is necessary for a proper finding of anticipation.

32. (Previously Presented) The method of claim 31, wherein: the first and second blank mold portions form a first pair of blank mold portions forming at least part of a first blank mold cavity; the plurality of blank mold portions includes a second pair of blank mold portions including a third blank mold portion and a fourth blank mold portion, the third and fourth blank mold portions forming at least part of a second blank mold cavity formed by the blank mold; the first blank mold portion and the third blank mold portion are formed by a first blank mold half of the first blank mold; the second blank mold portion and the fourth blank mold portion are formed by a second blank mold half; the blank mold cooling system cooling the third blank mold portion and the fourth blank mold portion with the cooling fluid, the blank mold cooling system cooling the third blank mold portion based on a third blank mold portion cooling time and the fourth blank mold portion based on a fourth blank mold portion cooling time; and the blank mold portion cooling time bias values are generated based on a cavity-to- cavity component that is a bias value between the first and second blank mold cavities and a mold half-to-mold half component that is a bias value between the pair of blank mold portions used to form a corresponding blank mold cavity.  

Claim 32 does not define over Kronseder because the claim only further limits optional features without adding further method steps or further limit a required step.  Kronseder does not have the any of the optional features of claim 32. 


33. (Currently Amended) The method of claim 23, further comprising: comparing the vertical glass distribution signature 

The comparing and controlling of claim 33 are also understood to be contingent limitations.   Kronseder does not have the precedent features of signature, set point, error, or stretch time and thus no comparing or controlling need occur. 

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
It is urged that “blank mold cooling system” does not invoke 35 USC 112 (f), does not use functional language and describes the makeup of the device.  This is not persuasive because there is no apparent rationale to support these assertions.  Nevertheless Examiner agrees that the term convers the ‘makeup of the device’ in that it covers the corresponding structure in the specification.  The language also covers equivalents of the corresponding structure.  Examiner apologizes for not previously indicating the generic placeholder and the linked function in the prior office action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Holtkamp reference is cited because it corresponds to information incorporated by reference into a reference which is incorporated by reference into the present disclosure and for disclosing at least two forms of vertical glass distributions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741